
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.32.3



FORM OF EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT



THE MACERICH COMPANY
EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT
2003 EQUITY INCENTIVE PLAN


Grantee:    

--------------------------------------------------------------------------------

    Award Date:    

--------------------------------------------------------------------------------

    Base Price per Share(1):    

--------------------------------------------------------------------------------

    Number of Shares(1):    

--------------------------------------------------------------------------------

    Expiration Date(2):    

--------------------------------------------------------------------------------

    Vesting Schedule(1),(2):   [100% of the shares on the [third] anniversary of
the Award Date]    

--------------------------------------------------------------------------------

(1)Subject to adjustment under Section 6.2 of the Plan.

(2)Subject to early termination if the Grantee's employment terminates or in
certain other circumstances. See Sections 4 through 9 of this Agreement and
Sections 1.6, 2.6, 6.2, 6.3 and 6.4 of the Plan for exceptions and additional
details regarding possible adjustments, acceleration of vesting and/or early
termination of the Stock Appreciation Right.

        THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation
(the "Corporation"), THE MACERICH PARTNERSHIP, L.P., a Delaware limited
partnership (the "Operating Partnership"), and is granted pursuant to and
subject to The Macerich Company 2003 Equity Incentive Plan, as amended (the
"Plan"). Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned by the Plan.

        WHEREAS, pursuant to the Plan, the Corporation has granted to the
Grantee with reference to services rendered and to be rendered to the Company,
effective as of the Award Date, a Stock Appreciation Right upon the terms and
conditions set forth herein and in the Plan.

        NOW THEREFORE, in consideration of services rendered and to be rendered
prior to exercise by the Grantee and the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

        1.    Exercisability of Stock Appreciation Right.    The Stock
Appreciation Right shall vest and become exercisable during its term [in
percentage installments of] [for] the aggregate number of shares of Common Stock
of the Corporation subject to the Stock Appreciation Right in accordance with
the Vesting Schedule as set forth above and subject to the applicable provisions
of the Plan and this Agreement. The Stock Appreciation Right may be exercised
only to the extent the Stock Appreciation Right is exercisable and vested, and,
subject to Section 1.8 of the Plan, during the Grantee's lifetime, only by the
Grantee. In no event may the Grantee exercise the Stock Appreciation Right after
the Expiration Date as provided above.

        (a)    Cumulative Exercisability.    To the extent the Grantee does not
at the time of a particular exercise receive all the shares that the Grantee may
then receive upon exercise, the Grantee has the right cumulatively thereafter to
receive any of such shares not so received until the Stock Appreciation Right
terminates or expires.

        (b)    No Fractional Shares; Minimum Exercise.    Fractional share
interests shall be disregarded, but may be cumulated. No fewer than 100 shares
may be received at any one time, unless the number received is the total number
at the time exercisable under the Stock Appreciation Right.

        2.    Exercise of Stock Appreciation Right.    To the extent vested and
exercisable, the Stock Appreciation Right may be exercised by the delivery to
the Corporation of a written exercise notice

--------------------------------------------------------------------------------



stating the number of shares to be received pursuant to the Stock Appreciation
Right accompanied by payment or provision for any applicable employment or other
taxes or withholding for taxes thereon. Subject to Section 6.4 of the Plan, the
Stock Appreciation Right shall be deemed to be exercised upon receipt and
approval by the Corporation of such written exercise notice accompanied by any
payments so required.

        3.    Continuance of Employment Required.    Except as otherwise
provided in Section 5, the vesting schedule requires continued service through
each applicable vesting date as a condition to the vesting of the applicable
installment and rights and benefits under this Agreement. Partial service, even
if substantial, during any vesting period will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or service as provided in
Section 4 or 7 below or under the Plan.

        4.    Effect of Termination of Employment on Exercise Period .    If the
Grantee's employment by either the Corporation or any subsidiary terminates, the
Stock Appreciation Right and all other rights and benefits under this Agreement
terminate, except that the Grantee may, at any time within the applicable period
below after the Severance Date, exercise the Stock Appreciation Right to the
extent the Stock Appreciation Right was exercisable on the Severance Date and
has not otherwise expired or terminated:

        (a)   If the Grantee's employment terminates for any reason other than
Total Disability or death, Retirement or for Cause, the Grantee shall have three
months after the Severance Date to exercise the Stock Appreciation Right to the
extent the Stock Appreciation Right was exercisable on the Severance Date.

        (b)   If the Grantee's employment terminates as a result of Total
Disability or death, the Grantee (or the Grantee's Personal Representative or
Beneficiary, as the case may be) shall have 12 months after the Severance Date
to exercise the Stock Appreciation Right to the extent the Stock Appreciation
Right was exercisable on the Severance Date.

        (c)   If the Grantee's employment terminates as a result of Retirement,
the Grantee (or the Grantee's Personal Representative or Beneficiary, as the
case may be) shall have 12 months after the Severance Date to exercise the Stock
Appreciation Right to the extent the Stock Appreciation Right was exercisable on
the Severance Date.

        (d)   If the Grantee's employment terminates for Cause, the Stock
Appreciation Right shall terminate as of the Severance Date.

        5.    Qualified Termination Upon or Following Change in Control
Event.    

        [Subject to Section 18,] If the Grantee upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 6.2(c) of the Plan) or terminates his or her employment for Good Reason,
then any portion of the Stock Appreciation Right that has not previously vested
shall thereupon vest, subject to the provisions of Sections 6.2(a), 6.2(e), 6.4
and 6.5 of the Plan and Sections 6, 7 and 9 of this Agreement. As used in this
Agreement, the term "Good Reason" means a termination of employment by the
Grantee for any one or more of the following reasons, to the extent not remedied
by the Company within a reasonable period of time after receipt by the Company
of written notice from the Grantee specifying in reasonable detail such
occurrence, without the Grantee's written consent thereto: (1) an adverse and
significant change in the Grantee's position, duties, responsibilities or status
with the Company; (2) a change in the Grantee's principal office location to a
location farther away from the Grantee's home which is more than 30 miles from
the Grantee's principal office; (3) the taking of any action by the Company to
eliminate benefit plans without providing substitutes therefor, to materially
reduce benefits thereunder or to substantially diminish the aggregate value of
the incentive awards or other fringe benefits; provided that if neither a
surviving entity nor its parent following a Change in Control Event is a
publicly-held company, the

2

--------------------------------------------------------------------------------




failure to provide stock-based benefits shall not be deemed Good Reason if
benefits of comparable value using recognized valuation methodology are
substituted therefor; and provided further that a reduction or elimination in
the aggregate of not more than 10% in aggregate benefits in connection with
across the board reductions or modifications affecting persons similarly
situated of comparable rank in the Company or a combined organization shall not
constitute Good Reason; (4) any reduction in the Grantee's Base Salary; or
(5) any material breach by the Company of any written employment or management
continuity agreement with the Grantee. For purposes of the definition of "Good
Reason," the term "Base Salary" means the annual base rate of compensation
payable as salary to the Grantee by the Company as of the Grantee's date of
termination, before deductions or voluntary deferrals authorized by the Grantee
or required by law to be withheld from the Grantee by the Company, and salary
excludes all other extra pay such as overtime, pensions, severance payments,
bonuses, stock incentives, living or other allowances, and other benefits and
perquisites.

        6.    Adjustments Upon Specified Events.    As provided in Section 6.2
of the Plan, upon the occurrence of certain events relating to or affecting the
Corporation's stock contemplated by Section 6.2 of the Plan, the Committee
shall, in such manner, to such extent (if any) and at such times as it deems
appropriate and equitable in the circumstances, make adjustments in the number,
amount and type of shares (or other securities or property) subject to the Stock
Appreciation Right, the Base Price and the securities deliverable upon exercise
of the Stock Appreciation Right (or any combination thereof) or provide for a
cash payment or the assumption, substitution or exchange of the Stock
Appreciation Right or the shares or other securities subject to the Stock
Appreciation Right, based upon the distribution or consideration payable to
stockholders generally. All rights of the Grantee hereunder are subject to such
adjustments and other provisions of the Plan.

        7.    Possible Early Termination of Award.    As permitted by
Section 6.2(b) of the Plan, and without limiting the authority of the Committee
under other provisions of Section 6.2 of the Plan or Section 5 of this
Agreement, the Committee retains the right to terminate the Stock Appreciation
Right, to the extent it has not vested, upon a dissolution of the Corporation or
a reorganization event or transaction in which the Corporation does not survive
(or does not survive as a public company in respect of its outstanding common
stock). This Section 7 is not intended to prevent future vesting (including
provision for future vesting) if the Stock Appreciation Right (or a substituted
award) remains outstanding following a Change in Control Event.

        8.    Change in Subsidiary's Status; Leaves of Absence.    If the
Grantee is employed only by an entity that ceases to be a subsidiary, this event
is deemed for purposes of this Agreement to be a termination of the Grantee's
employment by the Company other than a termination for Cause, Total Disability,
Retirement or death of the Grantee. Absence from work caused by military
service, authorized sick leave or other leave approved in writing by the Company
or the Committee shall not be considered a termination of employment by the
Company for purposes of Section 4 only if reemployment upon the expiration of
such leave is required by contract or law, or such leave is for a period of not
more than 90 days.

        9.    Limitations on Acceleration and Reduction in Benefits in Event of
Tax Limitations.    

        (a)    Limitation on Acceleration.    Notwithstanding anything contained
herein [(except as otherwise provided in Section 18 hereof)] or in the Plan or
any other agreement to the contrary, in no event shall the vesting of the Stock
Appreciation Right be accelerated pursuant to Section 6.3 of the Plan or
Section 6 hereof to the extent that the Corporation would be denied a federal
income tax deduction for such vesting because of Section 280G of the Code and,
in such circumstances, the Stock Appreciation Right will continue to vest in
accordance with and subject to the other provisions hereof.

        (b)    Reduction in Benefits.    If the Grantee would be entitled to
benefits, payments or coverage hereunder and under any other plan, program or
agreement which would constitute "parachute

3

--------------------------------------------------------------------------------






payments," then notwithstanding any other provision hereof [(except as otherwise
provided in Section 18 hereof)] or of any other existing agreement to the
contrary, the Grantee may by written notice to the Secretary of the Corporation
designate the order in which such "parachute payments" shall be reduced or
modified so that the Company is not denied federal income tax deductions for any
"parachute payments" because of Section 280G of the Code.

        (c)    Determination of Limitations.    The term "parachute payments"
shall have the meaning set forth in and be determined in accordance with
Section 280G of the Code and regulations issued thereunder. All determinations
required by this Section 9, including without limitation the determination of
whether any benefit, payment or coverage would constitute a parachute payment,
the calculation of the value of any parachute payment and the determination of
the extent to which any parachute payment would be nondeductible for federal
income tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation's outside auditing firm)
having nationally recognized expertise in such matters selected by the
Committee. Any such determination by such accounting firm shall be binding on
the Corporation, its Subsidiaries and the Grantee.

        10.    Limitation on Exercise of Stock Appreciation Right.    The
Grantee will not be entitled to receive Common Stock upon exercise of the Stock
Appreciation Right to the extent that it will cause the Grantee to Beneficially
or Constructively Own Equity Shares in excess of the Ownership Limit. If the
Grantee exercises any portion of this Stock Appreciation Right which upon
delivery of the Common Stock would cause the Grantee to Beneficially or
Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation has the right to deliver to the Grantee, in lieu of Common Stock, a
check or cash in the amount equal to the Fair Market Value of the Common Stock
otherwise deliverable on the date of exercise (minus any amounts withheld
pursuant to Section 6.5 of the Plan).

        11.    Grantee not a Stockholder.    Neither the Grantee nor any other
person entitled to exercise the Stock Appreciation Right shall have any of the
rights or privileges of a stockholder of the Corporation as to any shares of
Common Stock until the issuance and delivery to him or her of a certificate
evidencing the shares registered in his or her name. No adjustment will be made
for dividends or other rights as a stockholder as to which the record date is
prior to such date of delivery.

        12.    No Guarantee of Continued Employment.    Nothing contained in
this Agreement or the Plan constitutes an employment or service commitment by
the Company, affects the Grantee's status as an employee at will who is subject
to termination without cause, confers upon the Grantee any right to remain
employed by the Company, interferes in any way with the right of the Company at
any time to terminate such employment, or affects the right of the Company to
increase or decrease the Grantee's other compensation or benefits. Nothing in
this Section 12, however, is intended to adversely affect any independent
contractual right of the Grantee without his or her consent thereto. Employment
for any period of time (including a substantial period of time) after the Award
Date will not entitle the Grantee to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment if the express conditions to vesting pursuant to Section 1 or 6 have
not been satisfied.

        13.    Non-Transferability of Stock Appreciation Right.    The Stock
Appreciation Right and any other rights of the Grantee under this Agreement or
the Plan are nontransferable except as provided in Section 1.8 of the Plan.

        14.    Notices.    Any notice to be given under the terms of this
Agreement shall be in writing and addressed to the Corporation at its principal
office located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California
90401, to the attention of the Corporate Secretary and to the Grantee at the
address given beneath the Grantee's signature hereto, or at such other address
as either party may hereafter designate in writing to the other.

4

--------------------------------------------------------------------------------



        15.    Effect of Award Agreement.    This Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Corporation,
except to the extent the Committee determines otherwise.

        16.    Entire Agreement; Governing Law.    The Plan is incorporated
herein by reference. [Subject to Section 18 below,] The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. The constructive
interpretation, performance and enforcement of this Agreement and the Stock
Appreciation Right shall be governed by the internal substantive laws, but not
the choice of law rules, of the State of Maryland.

        17.    Plan.    The Stock Appreciation Right and all rights of the
Grantee with respect thereto are subject to, and the Grantee agrees to be bound
by, all of the terms and conditions of the provisions of the Plan, incorporated
herein by reference, to the extent such provisions are applicable to Awards
granted to Eligible Persons. The Grantee acknowledges receipt of a copy of the
Plan, which is made a part hereof by this reference, and agrees to be bound by
the terms thereof. Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Committee specifically so conferred by appropriate action of
the Committee under the Plan after the date hereof.

        18.    [Other Agreements.    If any provision of this Agreement is
inconsistent with any provision of the Management Continuity Agreement dated as
of [October 26, 2006] between the Corporation and Participant and as it may be
amended from time-to-time (the "MCA"), the provisions of the MCA shall control
and shall be deemed incorporated herein by reference. For purposes of the
foregoing, the Stock Appreciation Right shall be treated the same as an Option
under the MCA.] [This provision and the language in brackets in Sections 5,
9(a), 9(b) and 16 are to be included only in agreements with Grantees subject to
the MCA. ]

5

--------------------------------------------------------------------------------



THE MACERICH COMPANY,
a Maryland corporation   AGREED AND ACKNOWLEDGED:
By:
 
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

(Grantee's Signature) Its:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(City, State, Zip Code)          

--------------------------------------------------------------------------------

(Address)


CONSENT OF SPOUSE


        In consideration of the execution of the foregoing Employee Stock
Appreciation Right Agreement by the Corporation, I, the spouse of the employee
named above, join with my spouse in executing this Agreement and agree to be
bound by all of the terms and provisions of this Agreement and of the Plan.

Date:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature of Spouse

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.32.3



FORM OF EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT
THE MACERICH COMPANY EMPLOYEE STOCK APPRECIATION RIGHT AGREEMENT 2003 EQUITY
INCENTIVE PLAN
CONSENT OF SPOUSE
